               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION


THOMAS WILLARD CRAWFORD, JR., )
                              )
            Plaintiff,        )                       Case No. 7:20CV00776
                              )
v.                            )                             OPINION
                              )
HARRISONBURG/ROCKINGHAM       )                       By: James P. Jones
REGIONAL JAIL, ET AL.,        )                       United States District Judge
                              )
           Defendants.        )

      Thomas Willard Crawford, Jr., Pro Se Plaintiff.

      The plaintiff, Thomas Willard Crawford, Jr., a Virginia inmate proceeding pro

se, filed a civil rights action pursuant to 42 U.S.C. § 1983. Crawford has complied

with financial requirements to proceed without prepayment of the filing costs,

pursuant to 28 U.S.C. § 1915. After review of the Complaint, I conclude that this

action must be summarily dismissed.

      Crawford’s allegations are sparse. He has pre-existing respiratory issues

(asthma, history of pneumonia, bronchitis, C.O.P.D.) and requests release due to the

extreme possibility of contracting COVID-19. Compl. 2, ECF 1. In his § 1983

Complaint,    Crawford    sues   the   Harrisonburg/Rockingham       County    Jail,

Commonwealth’s Attorney Marsha Garst, and the “Harrisonburg Courts.” Id. at 1.

Crawford states that he has filed a grievance and the response he received was “that
jail is not responsible for a bond. Commonwealth Att. and Courts are.” Id. As relief

in this lawsuit, Crawford asks the court to grant him “a mercy Release on Grounds

of Covid 19 vulnerability” and $1000 per day for his incarceration to compensate

him for lost wages and anxiety. Id. at 2.

      Under 42 U.S.C. § 1997e(c)(1), the court may dismiss any § 1983 action “with

respect to prison conditions . . . if the court is satisfied that the action is frivolous,

malicious, [or] fails to state a claim upon which relief can be granted.” Section 1983

permits an aggrieved party to file a civil action against a person for actions taken

under color of state law that violated his constitutional rights. Cooper v. Sheehan,

735 F.3d 153, 158 (4th Cir. 2013). A complaint must be dismissed if it does not

allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      As an initial matter, Crawford cannot sue the jail itself. A local jail or office

building cannot qualify as a person subject to being sued under § 1983. See, e.g.,

Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (finding that under § 1983,

“liability will only lie where it is affirmatively shown that the official charged acted

personally in the deprivation of the plaintiff[’s] rights”) (internal quotation marks,

citation, and alterations omitted); McCoy v. Chesapeake Corr. Ctr., 788 F. Supp.

890, 894 (E.D. Va. 1992) (“[T]he jail is not a person under § 1983” and thus “lacks




                                            -2-
the capacity to be sued as a jail.” I will dismiss Crawford’s claims against the jail

without prejudice, pursuant to § 1997e(c)(1), for failure to state a claim.

      Crawford also cannot sue the courts under § 1983 seeking early release. “It

is well settled that a state court is not a ‘person’ subject to suit under § 1983. Bradley

v. Virginia, No. 7:19CV00253, 2019 WL 1460921, at *2 (W.D. Va. Apr. 2, 2019).

Therefore, Crawford cannot proceed under § 1983 against the Harrisonburg courts

for monetary damages.

      I also find that Crawford has no claim for monetary damages against the

prosecutor for failing to move for Crawford’s early release because he is allegedly

in danger of contracting COVID-19. Prosecutors are immune from suit where a

plaintiff seeks damages under § 1983 for actions or inactions of the attorney related

to his or her prosecution of the plaintiff. Imbler v. Pachtman, 424 U.S. 409, 430

(1976).

      A prosecutor’s decision regarding whether a particular detainee is so

vulnerable to COVID-19 that he should be released from incarceration despite

ongoing criminal proceedings against him is clearly part of her advocative function

for the Commonwealth of Virginia. Accordingly, I will dismiss Crawford’s claims

for damages against the prosecutor because she enjoys immunity from such claims.

      Finally, Crawford cannot use a § 1983 action to seek early release from

detention on his criminal charges. When a petitioner wishes to challenge the “fact


                                           -3-
or duration” of confinement and seek relief in the form of immediate release, he must

do so in a habeas corpus proceeding, not a civil rights action under § 1983. Preiser

v. Rodriguez, 411 U.S. 475, 500 (1973).

      In conclusion, Crawford’s § 1983 claims for damages cannot proceed against

the only defendants he has named — the jail, the Commonwealth’s Attorney, and

the state courts, and his claim for early release cannot proceed in a § 1983 action.

Therefore, I will summarily dismiss the action under 42 U.S.C. § 1997e(c)(1) for

failure to state a claim upon which relief could be granted under § 1983. An

appropriate order will enter this day.

                                                DATED: July 2, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -4-
